1
2                                                                 JS-6
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER, an individual,                 Case No. 2:18-cv-2321-MWF-AS

12                      Plaintiff,                Before the Honorable Michael W.
13                                                Fitzgerald
           v.
14                                                JUDGMENT FOR CHRIS
15   ESTHER WASSERMAN, an                         LANGER
16   individual and representative of the
     Esther Wasserman Family trust; and
17   S.E. DISTRIBUTION, INC., a
18   California Corporation; and DOES 1
     through 10, inclusive,
19
20                      Defendants.
21
22
           Plaintiff Chris Langer and Defendants Esther Wasserman and S.E.
23
     Distribution, Inc. have reached a settlement in the above-entitled matter, whereby
24
     Plaintiff has accepted a Rule 68 Offer of Judgment (the “Offer”) from Defendants.
25
     (Docket No. 86). Specifically, on December 2, 2019, Defendants served the
26
     Offer, which called for judgment for Plaintiff in the sum of $5,000, including all
27
28
                                              1
1    costs and attorneys’ fees. (Docket No. 86-2). On December 16, 2019, Plaintiff
2    served Defendants notice that he had accepted the Offer. (Docket No. 86-3).
3          Good cause having been shown and pursuant to Rule 68 of the Federal Rules
4    of Civil Procedure,
5          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
6    judgment in favor of Plaintiff be entered as follows:
7          1. Defendants Esther Wasserman and S.E. Distribution, Inc. shall be jointly
8             and severally liable to Plaintiff for a total of $5,000, which is inclusive of
9             all attorneys’ fees and costs.
10         2. The Court retains jurisdiction for the purpose of ensuring enforcement of
11            the terms of the judgment.
12
13   Dated: December 20, 2019                  ______________________________
                                               MICHAEL W. FITZGERALD
14                                             United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
